Name: Regulation (EEC) No 734/73 of the Commission of 7 March 1973 amending Regulation (EEC) No 1022/70 following the creation of a system of accompanying documents for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 3 . 73 Official Journal of the European Communities No L 69/31 REGULATION (EEC) No 734/73 OF THE COMMISSION of 7 March 1973 amending Regulation (EEC) No 1022/70 following the creation of a system of accompanying documents for wine Whereas the measures concerning intra-Community trade in wines coming from Greece must continue to apply after 31 March 1973 ; Whereas the measures provided for in this Regula ­ tion are in accordance with the Opinion of the Management Committee for Wine ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC ) No 816/70 (*) of 28 April 1970 laying down additional provisions for the common organization of the market in wine , as last amended by Regulation (EEC) No 2680/70 ( 2 ) and in particular Article 29 (3 ) thereof ; Whereas , Commission Regulation (EEC ) No 1769/72 (3 ) of 26 July 1972 drawing up accompany ­ ing documents and determining the obligations of wine producers and traders other than retailers , as amended by Regulation (EEC ) No 198 /73 ( 4 ), lays down that none of the products in the wine sector may be transported from one place within the Community to another, unless an accompanying document has been drawn up ; whereas, on the other hand, the accompanying certificates intro ­ duced by Commission Regulation (EEC) No 1022/70 ( 5 ) of 29 May 1970 introducing accompany ­ ing certificates for certain wines for a transitional period , as last amended by Regulation (EEC ) No 2814/72 ( 6 ), may be issued until the day before the system of accompanying documents is imple ­ mented ; whereas the wine which they cover must be able to be transported after that date without the issue of accompanying documents ; The text of Article 12 (2 ) of Regulation (EEC ) No 1022/70 is replaced by the following : '2 . Except as regards Article 8a , these pro ­ visions shall apply until 31 March 1973 . 3 . However, the provisions of this Regulation remain applicable to consignments for which an accompanying certificate and a customs transit document were issued before the date referred to in the preceding paragraph if the goods arrive at their destination after that date . Title I of Regu ­ lation (EEC) No 1769/72 shall not apply to these consignments .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1973 . For the Commission The President Francois-Xavier ORTOLI (!) OJ No L 99 , 5.5 . 1970, p. 1 . ( 2 ) OJ No L 289 , 27 . 12 . 1972 , p. 1 . ( 3 ) OJ No L 191 , 21 . 8 . 1972 , p. 1 . ( 4 ) OJ No L 23 , 29 . 1 . 1973 , p. 3 . ( 8 ) OJ No L 118 , 1 . 6 . 1970 , p. 20 . ( 6) OJ No L 297 , 30 . 12 . 1972 , p. 1 .